DETAILED ACTION

Claim Interpretation
	The 35 USC 112(f) interpretation of claims 1, 7, and 17 has been maintained.

Response to Arguments
Applicant’s arguments, see Remarks filed on 127/17/2021, with respect to the reference of Poel et al. (US Pub. No. 10,664,772 B1) have been fully considered and are persuasive.  Therefore the rejections of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 17, and 18, the disclosed prior art fails to disclose the claim as a whole and in particular it fails to disclose the following limitations: 
the user preferences including a toggle button having an enable state and a disable state, the enable state indicating to enable the distortion or no distortion upon satisfaction of the condition, the disable state indicating to disable the distortion or no distortion upon the satisfaction of the condition;
the particular target user having a particular mobile device, the particular target user having a particular user preference based on a particular state of the toggle button at the particular time, the particular user preference indicating to 

Regarding claims 2-8 and 10-16, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662